Citation Nr: 1722559	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2014 rating decision, in relevant part, denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2016.  A transcript of that hearing is of record. 

The Board previously considered this matter in July 2016, when it remanded the issue on appeal for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He contends that he is unemployable due to one or more of his service-connected disabilities, in particular, his coronary artery disease and PTSD.  The evidence shows that around May or June 2013, the Veteran opted for early retirement from his job at a city government utility due to medical issues.  See September 2013 claim; September 2013 letter from employer.  He had worked in such capacity since November 1999.  He has a college education.

In a March 2014 statement, the Veteran stated that, following his first stent in April 2013, he continued to have discomfort in his chest and was afraid that he could have a stroke due to the stressful nature of his work as billing manager of the utilities department, where he had to deal with financially-stressed customers to whom water services had been cut.  He also indicated that he was missing a lot of work due to his treatment.  These factors led him to take early retirement from his job.

An April 2015 letter from a private physician states the opinion that the Veteran is totally disabled based on his cardiac situation, as he has coronary artery disease and is functionally unable to do much physical activity.  The author did not discuss the Veteran's capacity to perform sedentary work.  The Veteran contends that he is unable to perform sedentary work.  See September 2015 substantive appeal.

In July 2016, the Board determined that a January 2014 VA heart examination was inadequate because it did not adequately address the issue of whether the Veteran's heart disability limits his capacity to perform physical or sedentary work.  The Board also noted that the functional impairment of other service-connected disabilities had not been considered by a VA examiner.  For these reasons, the Board remanded for a new VA examination.

The Veteran underwent VA examinations for his service-connected disabilities in December 2016.  With regard to the Veteran's heart disability, the VA examiner simply noted that it did not impact the Veteran's ability to work or render him unemployable.  There is, however, no indication that the examiner considered the April 2015 letter from a private physician, stating that the Veteran is functionally not able to do much physical work, or the Veteran's reports of chest pains at work and of having to miss work due to treatment.  Therefore, the December 2016 VA heart examination is inadequate, and a remand is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In so deciding, the Board has considered whether the private opinion is sufficient to grant the claim at present.  However, it is unclear to what extent Dr. R.L.O. is familiar with the Veteran's medical history; the letter itself makes no mention of the nature or extent of the treating relationship, and it is noted that the various private treatment records in the file are mainly from other doctors.  If the Veteran has records that would establish a steady treating relationship with Dr. R.L.O such should be submitted, as they might heighten the probative value of that doctor's statement.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit all records of treatment with Dr. R.L.O. or to provide authorization for VA to obtain such records on his behalf.  In the latter case, any negative search attempt should be communicated to the Veteran and noted in the record.

2.  Forward the claims file, including a copy of this remand, to the individual who conducted the December 2016 VA heart examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner is requested to describe the functional impairment caused by the Veteran's service-connected heart disability and to state how they might impact the Veteran's ability to perform both physical and sedentary work.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience.  In this regard, the Board notes that the Veteran has a college education and that he worked as customer account analyst (i.e., billing manager) for a city government from November 1999 to May 2013.  He has stated that this job was stressful because it involved servicing financially-stressed customers whose water service had been cut.  Thus, the examiner should expressly discuss whether stress would have an adverse impact on the Veteran's heart symptoms.

The examiner should also consider and address the April 2015 letter from a private physician, stating that the Veteran is functionally not able to do physical work and the Veteran's reports of chest pains at work and having to miss work due to treatment.

3.  Readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




